Case 2:20-cr-00028 Document1 Filed 02/18/20 Page 1 of 7; ag

  

ED

 

 

 

 

 

 

FEB | 8 2020
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA ; RORY Drawing Couns
outhern District of West Virginia
UNITED STATES OF AMERICA
v. Criminal No. 2.2e-—coczer

 

18 U.S.C. § 1341

STANLEY CLARK

INFORMATION

(Mail Fraud)

The United States Attorney charges:

1. Between January 1, 2013 and October 1, 2015, defendant
STANLEY CLARK knowingly devised and intended to devise a scheme
to defraud, and to obtain money and property by means of materially
false and fraudulent pretenses and representations from, Company
A, a major auto manufacturer. As part of that scheme, defendant
CLARK knowingly caused to be deposited a matter or thing to be
sent or delivered by a private or commercial interstate carrier.

Introduction

2. Defendant CLARK and others known to the United States
Attorney took advantage of a Company A Customer Support Program
in which Company A agreed to repurchase certain B-Model Truck that
suffered excessive rust damage at 150% of their value, so long as
those trucks were owned by individuals, rather than dealerships.

3. Defendant CLARK participated in a fraudulent scheme to

buy hundreds of B-Model Trucks at wholesale auction prices, obtain
Case 2:20-cr-00028 Document 1 Filed 02/18/20 Page 2 of 7 PagelD #: 2

false titles for the trucks in the names of unwitting individuals,
and then fraudulently induce Company A to repurchase the trucks
at 150% of their value.

Background

The Company A Customer Support Program

 

4, In 2008, Company A determined that certain B-Model
trucks suffered from excessive frame rust. In response, Company
A began a Customer Support Program to repurchase or repair those
B-Model Trucks. This program lasted from March 2008 until
December 31, 2015.

5. Under the Customer Support Program, Company A
dealerships would inspect B-Model Truck frames for excessive rust
and, if a truck failed, Company A would repurchase it.

6. If an individual customer owned the B-Model Truck,
Company A repurchased it at 150% of the Kelley Blue Book Suggested
Retail Value of an “excellent” condition truck, regardless of its
actual condition. In contrast, if a dealership owned the B-Model
Truck, Company A would only reimburse the dealer’s actual cost of
purchasing the truck.

7, Company A provided dealers detailed instructions about
the Program, which included a requirement that B-Model Truck
repurchases from individual customers must occur at a Company A

dealership with the customer present.
Case 2:20-cr-00028 Document 1 Filed 02/18/20 Page 3 of 7 PagelD #: 3

8. Company A hired Impartial Services Group (“ISG”) to
administer the Customer Support Program. ISG created a website
to track inspections and repurchases, and sent ISG agents to work
with individual customers and dealers to facilitate repurchase
transactions.

The Defendant and Other Participants in the Fraudulent Scheme

 

9. Defendant STANLEY CLARK was an Impartial Services Group
(“ISG”) transfer agent who administered repurchase transactions
at Dealership WV, a Company A dealership in St. Albans, West
Virginia. His responsibilities included communicating with
individual owners and the dealership, and attending repurchase
transactions at the dealership with customers.

10. Dealership KY was a Kentucky corporation operating in
Louisa, Kentucky. Dealership KY was a car and truck dealership
that purchased automobiles at wholesale and sold them to retail
consumers.

11. JP was the owner and sole member of Dealership KY.

12. GC was the Sales Manager at Dealership KY.

13. TN was an employee of Dealership KY who was responsible
for performing administrative tasks at JP’s direction.

14. FR was the service manager at Dealership WV, a Company
A dealership located in St. Albans, West Virginia, in the Southern

District of West Virginia. Among other things, his job
Case 2:20-cr-00028 Document1 Filed 02/18/20 Page 4 of 7 PagelD #: 4

responsibilities included inspecting B-Model Trucks for the
Company A Customer Support Plan.

15. KF was a notary public. As part of his notary public
duties, he was responsible for notarizing the signatures of
individual customers who sold their B-Model Trucks to Company A
under the Program.

Manner and Means for Carrying Out the Scheme

16. Defendant STANLEY CLARK — along with JP, GC, TN,

Dealership KY, FR, and KF — devised and engaged in the scheme to

defraud Company A. The general steps in the scheme included:

a) Dealership KY bought hundreds of B-Model Trucks at
wholesale.
b) JP, FR, GC, or others working on their behalf

obtained copies of unwitting individuals’ driver’s
licenses.

c) TN, acting on behalf of JP, fraudulently titled
Dealership KY’s B-Model Trucks using the unwitting
individuals’ driver’s licenses to make it appear
as if these individuals owned the B-Model Trucks,
rather than Dealership KY. These individuals were
“false owners” because they did not actually

purchase or possess the B-Model Trucks.
Case 2:20-cr-00028 Document 1 Filed 02/18/20 Page 5 of 7 PagelD #: 5

JP, or others working on his behalf, transported
the B-Model Trucks from Dealership KY to Dealership
WV.

At Dealership WV, FR sent false information about
the trucks and the false owners to ISG via
interstate wire, inducing ISG to send Customer
Offer Letters to Dealership WV via interstate wire.
FR falsely completed these Offer Letters, and then
returned them to ISG via interstate wire.

FR induced ISG to mail repurchase checks payable
to the false owners, and final repurchase
documentation for signature by the false owners,
from Irving, Texas to defendant CLARK in Poca, West
Virginia via United Parcel Service, a private,
commercial interstate carrier.

JP or TN, FR, and defendant CLARK met at Dealership
WV. At this meeting, defendant CLARK provided JP
or TN with the repurchase checks. In turn, JP or
TN paid FR and defendant CLARK cash for their role
in facilitating the scheme.

Defendant CLARK provided the repurchase
documentation to KF, who forged the false owners’

signatures on the final repurchase documentation
Case 2:20-cr-00028 Document 1 Filed 02/18/20 Page 6 of 7 PagelD #: 6

in order to induce Company A to repurchase the B-
Model Truck at 150% of Kelley Blue Book Value.

i) Defendant CLARK mailed the forged final repurchase
documentation from St. Albans, West Virginia to
Irving, Texas, via United Parcel Service, a
private, commercial interstate carrier.

5) TN forged the false owners’ signatures on the
repurchase checks and deposited the checks into
Dealership KY’s bank account.

17. The scheme participants relied on defendant CLARK to
coordinate fraudulent B-Model Truck repurchase meetings, work with
KF to forge the false owners’ signature on B-Model Truck
repurchase documentation, and mail the fraudulent repurchase
documentation that induced Company A to repurchase B-Model Trucks.
Defendant CLARK could reasonably foresee, and in fact knew, that
the scheme used interstate wires and mailings to communicate false
and fraudulent documents and statements in furtherance of the
fraud.

18. Through their scheme to defraud, defendant CLARK and
the other scheme participants fraudulently induced Company A to
repurchase at least 349 B-Model Trucks, which resulted in Company
A paying approximately $4,327,789 and causing losses to Company A

of up to that same amount. These 349 B-Model Trucks included
Case 2:20-cr-00028 Document 1 Filed 02/18/20 Page 7 of 7 PagelD #: 7

trucks with the following VINs: ATAWN72N7YZ676350,

ATAWN72N6YZ630718, and 4TAWM72N6YZ663091.

The Criminal Charge - Mail Fraud

 

19. On or about April 8, 2015, at or near St. Albans, Kanawha
County, West Virginia in the Southern District of West Virginia,
and elsewhere, defendant STANLEY CLARK, aided and abetted by
persons known and unknown to the United States Attorney, having
devised and intending to devise the above-described scheme to
defraud Company A, and for the purpose of executing the scheme to
defraud and attempting so to do, knowingly caused to be deposited
a matter or thing to be sent and delivered by a commercial
interstate carrier, that is, repurchase documentation associated
with B-Model Truck VIN 4TAWN72N6YZ630718, to be sent and delivered
by the United Parcel Service.

In violation of Title 18, United States Code, Section 1341.

MICHAEL B. STUART
United States Attorney

By: (hu [own

ANDREW J. TESSMAN
Assistant United States Attorney
